Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 has been reviewed and are addressed below. Claims 11-20 has been restricted.

Election/Restrictions
Applicant elected group 1 (claims 1-10) with traverse and argues that though the claimed are titled differently (e.g. non-transitory program storage device vs, non-transitory program storage device vs system) and cited the parent case where it had similar that the claimed invention was limited to one class and subclass. Examiner respectfully disagree. Claims 1 and 11 both recites a non-transitory program storage device that claim 1 requires associating the cannabidiol point value with biological and activity point value collected from the at least one user while claim 11 recites associating with the cannabidiol and supplement point values with the biological and the activity point value. Claim 16 recites delivering the recommended cannabidiol-infused edible to the user.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10 are drawn to a non-transitory program device readable by a machine tangibly embodying a program of instructions executable by a machine to perform a method, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1, recite collecting a biological parameter and activity information form at least one user, converting the biological parameters and activity information into a biological and activity point value, assigning a cannabidiol point value at least one cannabidiol-infused edible, the cannabidiol point value comprising points equating to a serving size of the cannabidiol infused edible, associating the cannabidiol point value with the biological and activity point value collected from the at least one user, deriving a recommended cannabidiol dosage for the user based on the association of the cannabidiol point value with the biological and activity point value, receiving feedback on the consumption of cannabidiol and the biological parameters and activity information.  
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers formula, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

That the abstract idea may be performed by specifically “non-transitory program storage device”, “machine”, “data storage device”, “database”, “server”, “cloud” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims recite the additional element of “storing the collected biological parameters and activity information in the data storage device”, “scanning a UPC label or priority bar code associated with the cannabidiol infused edible to ascertain the assigned cannabidiol point value”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion 
- paragraph 35, that “A data storage device 116 is used to store the biological parameters and activity information 104a-c. The data storage device 116 may also be effective for storing the user 102a-c profile. This archiving aspect of the system 100 helps understand the user and other physical needs better, so as to recommend appropriate dosages of cannabidiol. In some embodiments, the data storage device 116 may include, without limitation, a database, a server, and a cloud.”
-paragraph 40 recites that “the portable communication device may include, without limitation, a smart phone, a tablet, a watch, a laptop, and a computer”. 
The claims recite the additional element of “storing the collected biological parameters and activity information in the data storage device”, “scanning a UPC label or priority bar code associated with the cannabidiol infused edible to ascertain the 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim 5 recites delivering, with a delivery vehicle however this limitation is directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).
Dependent claim(s) 2-10 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a2 as being Anticipated by Mak (2015/0287122).

collecting a biological parameter and activity information from at least one user (Mak paragraph 31 “user may provide input to interact with the user interface in many possible manners, such as alphanumeric, point based (e.g., cursor), tactile, or other input (e.g., touch screen, tactile sensor, light sensor, infrared sensor, biometric sensor, microphone, gyroscope, accelerometer, or other sensors)” and paragraph 32 “user activity”); 
storing the collected biological parameters and activity information in a data storage device (Mak paragraph 26 “The database(s) 134 are storage devices that store data such as user profile data (e.g., a user identification, user demographic information, user consumable data), and other user data”); 
converting, with an algorithm, the biological parameters and activity information into a biological and activity point value (Mak paragraph 78 “biometric sensors to detect biosignals of the user during a consumption session. In another instance, the user can track a length of time a particular effect of the consumable lasts to assist in determining future dosages of the consumable” and paragraph 33 “the dosage module 240 may account for a variety of factors when determining the recommended dose such as time of day, time of year, user activity, current weather, age of the consumable, potency of active ingredients in the consumable or similar consumables, and so forth”); 

scanning a UPC label or priority bar code associated with the cannabidiol-infused edible to ascertain the assigned cannabidiol point value; associating, with the algorithm, the cannabidiol point value with the biological and activity point value collected from the at least one user (Mak 39 “the user initiates the request with the user device scanning, or otherwise detecting, a particular consumable. For instance, the user device can include a camera, or another sensor, operable to detect an indication of the first consumable by Optical Character Recognition (OCR) or an automated identification technique such as Radio Frequency Identification (RFID) tags, Near Field Communication (NFC) smart, bar codes (e.g., one-dimensional bar codes such as Universal Product Code ( UPC) bar codes, multi-dimensional bar codes such as a QR code, Aztec code, Data Matrix, Dataglyph, MaxiCode, PDF417, Ultra Code, Uniform Commercial Code Reduced Space Symbology (UCC RSS)-2D bar code, and other optical codes), or a suitable combination thereof. In a specific example, the user device detects the indication of the first consumable from packaging of the first consumable (e.g., OCR detection of a name of the first consumable label on packaging of the first consumable)”); 
deriving, by the algorithm, a recommended cannabidiol dosage for the user based on the association of the cannabidiol point value with the biological and activity point value (Mak paragraph 33 “The dosage module 240 provides functionality to 
receiving feedback on the consumption of cannabidiol, and the biological parameters and activity information (Mak paragraph 79 “The user can provide information pertaining to a particular consumption session using these UIs. For instance, the user can indicate a particular feeling associated with the consumption session such as hyper, aroused, happy, aggressive, euphoric, anxious, hungry, visual, thirsty, creative, chill, mellow, blurry, stoned, depressed, claustrophobic, dizzy, paranoid, and so forth. In addition, the user can provide information in free form such as notes about the experience. In various embodiments, the notes and consumption log information can remain private to the user (e.g., not accessible to other users), accessible to other users anonymously, or publicly accessible to all users”).

With respect to claim 2 Mak teaches the method according to claim 1, further comprising: monitoring the cannabidiol point value for the cannabidiol-infused edible on a portable communication device (Mak paragraph 25 “smart phones”).



With respect to claim 4 Mak teaches the method according to claim 4, further comprising: charging a licensing fee for both the delivery and the point values based on use and minimums (Mak paragraph 85).

With respect to claim 5 Mak teaches the method according to claim 5, further comprising: delivering, with a delivery vehicle, the cannabidiol-infused edible with the recommended cannabidiol dosage to the user (Mak paragraph 55).

With respect to claim 6 Mak teaches the method according to claim 6, further comprising: monitoring the cannabidiol consumption on the portable communication device (Mak paragraph 78).

With respect to claim 7 Mak teaches the method according to claim 1, wherein: the biological parameters include at least one of the following: weight, height, body mass, and health conditions (Mak paragraph 47).

With respect to claim 8 Mak teaches the method according to claim 1, wherein: the activity information includes at least one of the following: distance run, weight lifting performance, calories burned, and aerobic activity (Mak paragraph 51).

With respect to claim 9 Mak teaches the method according to claim 1, wherein: the data storage device includes at least one of the following: a database, a server, and a cloud (Mak paragraph 98).

With respect to claim 10 Mak teaches the method according to claim 1, wherein: the algorithm derives the recommended cannabidiol dosage with at least one of the following calculation means: range analysis, sorting an array of randomized values, deriving averages from multiple values, deriving means from multiple values, computing the greatest common divisor to two values, and logical deduction (Mak paragraph 62).


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626